DETAILED ACTION
Claims 1-16 are pending in the Instant Application. 
Claims 1-16 are rejected (Final Rejection).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-6 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of U.S. Patent No. 10,324,791. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broad and would encompass the subject matter of the U.S. Patent #10,324,791. The claims are rejected as such: 

U.S. Patent Application No. 16/366,715
U.S. Patent #10,324,791
Claim 1
Claim 1

Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 9
Claim 7
Claim 10
Claim 8
Claim 11
Claim 9
Claim 12
Claim 10
Claim 13
Claim 11
Claim 14
Claim 12



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claims 1, 2, 3, 7-11, 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladwin, United States Patent Application Publication No. 2011/0106909, in view of Arnold et al. (“Arnold”), United States Patent Application Publication No. 20070143762. 





As per claim 1, Gladwin discloses a method comprises:  
5determining, by a computing device of a storage network, error coding dispersal storage function parameters to be utilized in a dispersed storage error encoding process of a data object ([0038]-[0039] wherein parameters are determined for data, dividing that data into data segments and encoding those data segments based on those parameters, wherein the DS error encoding process is described as a “distributed storage (DS) process 34 thereon (e.g., an error-coding dispersal storage function)”);
dividing, by the computing device, the dispersed storage error encoding into a plurality of 10dispersed storage error encoding tasks ([0038] wherein the DS error encoding task of encoding are divided by separating the data into segmenting tasks); 
allocating, by the computing device, the plurality of dispersed storage error encoding tasks to a plurality of CPUs of the number of available CPUs ([0051] wherein the processing module 50 may be a plurality of processing devices (CPUs), and the tasks performed by DS processing unit by allocating work to that plurality of CPUs); 
 15dispersed storage error encoding, by the plurality of CPUs, a plurality of data segments of the data object into the plurality of sets of encoded data slices in accordance with the plurality of dispersed storage error encoding tasks ([0039] wherein the segments are encoded using the DS processing unit 16, which has multiple CPUs as described in [0051]); and 
([0041] wherein the encoded slices are sent to be stored in a plurality of DS units), but does not disclose determining, by a computing device of a storage network, a number of available central processing units (CPUs) available to the computing device; wherein the error coding dispersal storage function parameters are based on a number of available CPUs. However, Arnold teaches determining, by a computing device of a storage network, a number of available central processing units (CPUs) available to the computing device; wherein the task parameters are based on a number of available CPUs  ([0028] wherein the number of available processors are determined and ranked, and a system is selected based on the rank).
Gladwin describes multiple CPUs in a single system, and Arnold describes ranking systems based on the CPUs. One include the ranking system in Arnold for a task, with the encoding task and CPUs in Gladwin to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the date of invention to combine the method of using multiple processors to encode segments in Gladwin with the selecting of systems by CPU performance in Arnold in order to find the best suited system. 

As per claim 2, note the rejection of claim 1 where Gladwin and Arnold are combined. The combination teaches the method of claim 1. Gladwin further discloses comprises: receiving data for storage in the storage network, wherein the data includes the data object ([0053] wherein the data object is received for storage).
 ([0038] wherein a data file or block is received and segments are created). 

As per claim 7, note the rejection of claim 1 where Gladwin and Arnold are combined. The combination teaches the method of claim 1. Gladwin further discloses wherein the dispersed storage error encoding process includes dividing the data object into the plurality of data segments ([0038] wherein the segments are created by dividing data) and dispersed storage error encoding the 10plurality of the data segments into the plurality of sets of encoded data slices in accordance with the error coding dispersal storage function parameters ([0039] wherein parameters are determined for data, dividing that data into data segments and encoding those data segments according to the parameters).  

As per claim 8, note the rejection of claim 1 where Gladwin and Arnold are combined. The combination teaches the method of claim 1. Gladwin further discloses the dispersed storage error encoding tasks associated 20with a read threshold number of encoded data slices of a set of encoded data slices of the plurality of sets of encoded data slices to a first subset of CPUs of the plurality of CPUs, and the dispersed storage ([0038]-[0039] wherein a threshold number of data slices are encoded by a CPU, or by another CPU of the plurality of CPU, wherein the threshold is not defined by the claim so the segments can be determined as the threshold), but does not disclose 15determining a performance associated with at least some of the plurality of CPUs; ranking the at least some of the plurality of CPUs based on the performance; allocating, based on the ranking, first tasks of the dispersed storage error encoding tasks associated 20with a read threshold number of encoded data slices of a set of encoded data slices of the plurality of sets of encoded data slices to a first subset of CPUs of the plurality of CPUs; and allocating, based on the ranking, second tasks of the dispersed storage error encoding tasks associated with an additional number of encoded data slices of the set of encoded data slices to a 25second subset of CPUs of the plurality of CPUs.  However, Arnold teaches determining a performance associated with at least some of the plurality of CPUs ([00289] wherein the speed of a plurality of CPUs is assessed); ranking the at least some of the plurality of CPUs based on the performance ([0028] wherein the remote systems and their respective CPUs are ranked according to performance of the CPU and other factors); allocating, based on the ranking, first tasks ([0028] wherein tasks are allocated/assigned to the CPUs); and allocating, based on the ranking, second tasks ([0028] wherein more tasks can be allocated/assigned to the CPUs). 
Gladwin describes multiple CPUs in a single system, and Arnold describes ranking systems based on the CPUs. One include the ranking system in Arnold for a task 

As per claim 9, claim 9 is the memory that stores the instructions to perform the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 10, claim 10 is the memory that stores the instructions to perform the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 11, claim 11 is the memory that stores the instructions to perform the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the memory that stores the instructions to perform the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the memory that stores the instructions to perform the method of claim 8 and is rejected for the same rationale and reasoning. 



Claims 4-6 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladwin in view of Arnold in further view of Reuter et al. (“Reuter”), United States Patent Application Publication No. 2007/0208760. 

As per claim 4, note the rejection of claim 1 where Gladwin and Arnold are combined. The combination teaches the method of claim 1, but does not disclose wherein dividing the dispersed storage error encoding process into the plurality of dispersed storage error encoding tasks comprises:  10creating a dispersed storage error encoding task of the plurality of dispersed storage error encoding tasks to generate a data matrix for a data segment of the plurality of data segments.  However, Reuter teaches wherein dividing the dispersed storage error encoding process into the plurality of dispersed storage error encoding tasks comprises:  10creating a dispersed storage error encoding task of the plurality of dispersed storage error encoding tasks to generate a data matrix for a data segment of the plurality of data segments([0038] wherein a matrix multiplication is done for an encoding). 
Both Gladwin and Reuter both handle error encoding. One could use the matrix in Reuter with the error encodings in Gladwin to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (A) Combining prior art elements according to known methods to yield predictable results. Both error encoding slices and using a matrix are prior art elements. Combining the two 

As per claim 5, note the rejection of claim 1 where Gladwin and Arnold are combined. The combination teaches the method of claim 1, but does not disclose wherein dividing the dispersed storage error encoding process into the plurality of dispersed storage error encoding tasks comprises:  15 creating a first dispersed storage error encoding task of the plurality of dispersed storage error encoding tasks to perform a first matrix multiplication on a first portion of an encoded matrix and a first portion of a data matrix to produce one or more encoded data slices of a set of encoded data slices of the plurality of sets of encoded data slices; and  20 creating a second dispersed storage error encoding task of the plurality of dispersed storage error encoding tasks to perform a second matrix multiplication on a second portion of the encoded matrix and a second portion of the data matrix to produce another one or more encoded data slices of the set of encoded data slices. However, Reuter teaches wherein dividing the dispersed storage error encoding process into the plurality of dispersed storage error encoding tasks comprises:  15 creating a first dispersed storage error encoding task of the plurality of dispersed storage error encoding tasks to perform a first matrix multiplication on a first portion of an encoded matrix and a first portion of a data matrix to produce one or more encoded data slices of a set of encoded data slices of the plurality of sets of encoded data slices; and  20 creating a second dispersed storage error encoding task of ([0038] wherein a matrix multiplication is done for an encoding). 
One could combine the multiple portions of encoded slices in Gladwin, with the matrix multiplication in Reuter to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (A) Combining prior art elements according to known methods to yield predictable results. Both error encoding slices and using a matrix are prior art elements. Combining the two would yield predictable results since both result in different error encoding slices. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of distributing error encoded slices in Gladwin with the matrix in Reuter in order to more easily provide error control. 
  
As per claim 6, note the rejection of claim 1 where Gladwin and Arnold are combined. The combination teaches the method of claim 1, but does not disclose wherein dividing the dispersed storage error encoding process into the plurality of encoding tasks comprises: creating a first plurality of encoding sub-tasks of the plurality of dispersed storage error encoding 30tasks to perform a plurality of component level matrix multiplications on coefficients of an CS00414C1/END920165750US1617encoding matrix and data blocks of a data matrix to produce a plurality of matrix multiplied components; and creating a second plurality of ([0038] wherein a matrix multiplication is done for an encoding and coefficients are as real numbers). 
One could combine the multiple portions of encoded slices in Gladwin, with the matrix multiplication in Reuter to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (A) Combining prior art elements according to known methods to yield predictable results. Both error encoding slices and using a matrix are prior art elements. Combining the two would yield predictable results since both result in different error encoding slices. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of distributing error encoded slices in Gladwin with the matrix in Reuter in order to more easily provide error control. 

As per claim 12, claim 12 is the memory that stores the instructions to perform the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is the memory that stores the instructions to perform the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the memory that stores the instructions to perform the method of claim 6 and is rejected for the same rationale and reasoning. 







Response to Arguments
Applicant's arguments filed 30 October 2020 have been fully considered but they are not persuasive. 
	With regards to the double patenting rejection, the Applicant has said they will file a terminal disclaimer. Since no terminal disclaimer has yet been received, the rejection is maintained.  
	With regards to the prior art rejections of the Instant Application, Applicant has incorporated the claim language from claims 2 and 10 into claims 1 and 9. The Applicant failed to make arguments in REMARKS pages 10 and 11 as to why the references do not teach the claim language. Applicant twice states that the “foregoing arguments are applicable” without providing the “foregoing arguments.” Applicant is encouraged to either provide the arguments or schedule an interview with the Examiner 
	With regards to newly amended claims 1 and 9, the combination of Gladwin and Arnold teach the claimed limitations. Gladwin discloses receiving data and dividing that data to be error encoded. While Gladwin uses a number of processors, it does not expressly describe determining available CPUs for a task. If the error encoding used the CPU determination from Arnold, the combination would teach the claimed invention. As stated in the combination statement:
“Gladwin describes multiple CPUs in a single system, and Arnold describes ranking systems based on the CPUs. One include the ranking system in Arnold for a task, with the encoding task and CPUs in Gladwin to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the date of invention to combine the method of using multiple processors to encode segments in Gladwin with the selecting of systems by CPU performance in Arnold in order to find the best suited system.”

Since the combination of Gladwin and Arnold teach the newly amended claims, the claims remain rejected as noted above. If questions remain, please contact the Examiner for an interview. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158